Citation Nr: 0833946	
Decision Date: 10/02/08    Archive Date: 10/07/08

DOCKET NO.  08-10 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel



INTRODUCTION

The veteran had active military service from December 1948 to 
December 1953 and from May 1954 to December 1956.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In July 2008, the veteran submitted, directly to the Board, 
pertinent evidence that was not accompanied by a waiver of RO 
consideration.  But since the Board is granting the TDIU 
claim, the veteran is not prejudiced by the Board's initial 
consideration of this evidence.  38 C.F.R. § 20.1304(c) 
(2007).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The veteran has the following service-connected 
disabilities:  bilateral hearing loss, rated as 60 percent 
disabling; residuals of a right shoulder gunshot wound 
injury, rated as 30 percent disabling; a right knee disorder, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; a right finger amputation, rated as 10 percent 
disabling; and residuals of a right thigh gunshot wound and 
right knee scar, each rated as 0 percent disabling.  The 
combined service-connected disability rating is 80 percent, 
meeting the percentage criteria for TDIU (under the combined 
rating table).  

2.  The veteran's service-connected disabilities prevent him 
from securing or following a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU are met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16, 4.19, 4.25 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder shows compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
In any event, since the Board is granting the TDIU claim at 
issue, there is no need to discuss in detail whether there 
has been compliance with the notice and duty to assist 
provisions of the VCAA because even if, for the sake of 
argument, there has not been, this is inconsequential and, 
therefore, at most harmless error.  See 38 C.F.R. § 20.1102.

Analysis - TDIU

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total 
disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may 
or may not be permanent.  Id.  Total ratings are authorized 
for any disability or combination of disabilities for which 
the Rating Schedule prescribes a 100 percent evaluation.  38 
C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the 
judgment of the rating agency, unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  38 C.F.R. § 4.16(a).  If there is 
only one such disability, it must be rated at 60 percent or 
more; if there are two or more disabilities, at least one 
disability must be rated at 40 percent or more, 
with sufficient additional disability to bring the combined 
rating to 70 percent or more.  Id.  

Individual unemployability must be determined without regard 
to any non-service connected disabilities or the veteran's 
advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. 
Brown, 4 Vet. App. 361 (1993). 

When reasonable doubt arises as to the degree of disability, 
such doubt will be resolved in the veteran's favor.  38 
C.F.R. § 4.3.

The veteran contends that he is unable to secure employment 
due to his service-connected disabilities.  He states that 
his service-connected bilateral hearing loss, residuals of 
right shoulder gunshot wound, right finger amputation, and 
right knee disability, in particular, have prevented him from 
securing substantially gainful employment since 1995, when he 
retired from full-time furniture building.  From 1995 to 
August 2003, the veteran worked part-time a few hours a month 
as a self-employed furniture builder in order to supplement 
his social security income.  See November 1996 personal 
hearing testimony at pages 3, 6, and 10; January 1997 VA 
examination; and October 2005 and May 2007 VA Forms 21-8940 
(Applications for Increased Compensation Based on 
Unemployability).  According to the veteran, his service-
connected disabilities cause problems with hearing 
comprehension, grasping, lifting, and walking minimal 
distances.  The veteran has a high school degree.  He is 
currently 76 years of age.  

In this case, the veteran has the following service-connected 
disabilities: bilateral hearing loss, rated as 60 percent 
disabling; residuals of a right shoulder gunshot wound 
injury, rated as 30 percent disabling; a right knee disorder, 
rated as 20 percent disabling; tinnitus, rated as 10 percent 
disabling; a right finger amputation, rated as 10 percent 
disabling; and a right thigh gunshot wound and right knee 
scar, each rated as 0 percent disabling.  The combined 
service-connected disability rating is 80 percent.  See 38 
C.F.R. § 4.25 (combined ratings table).  Thus, the percentage 
criteria for TDIU to be considered are met.  38 C.F.R. § 
4.16(a).

Consequently, the only remaining question is whether the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  
Id.  In this regard, the evidence of record is somewhat 
mixed, but overall it supports granting the claim.    

The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of evidence contained in a record; 
every item does not have the same probative value.  The Board 
must account for the evidence which it finds to be persuasive 
or unpersuasive, analyze the credibility and probative value 
of all material evidence submitted by and on behalf of a 
claimant, and provide the reasons for its rejection of any 
such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 
(1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

As to the evidence in support of an award of a TDIU, the 
Board has reviewed the findings of the August 2007 VA 
orthopedic examiner.  After a thorough physical examination 
of the veteran's service-connected disabilities, the VA 
examiner concluded that the veteran's "ability to pursue 
physical or sedentary employment would be limited due to the 
effects of his service-connected disabilities . . ."  See VA 
examination report at page 8.  The examiner particularly 
mentioned the effects of his service-connected right shoulder 
and right knee disabilities.  The Board finds this opinion is 
entitled to significant probative value in support of a TDIU 
award.  In addition, earlier VA examinations dated in January 
1997 and February 2004 provide some support for this 
conclusion as they mention the veteran's ability to work only 
part-time with accompanying discussions of how his service-
connected right shoulder, right knee, and right finger pain 
with other symptoms limit his functional capacity.  In 
addition, the fact that he is totally deaf in the right ear 
due to his service-connected hearing loss was also mentioned.  
There is no evidence his service-connected right thigh 
disorder or right knee scar impact his employability.  
Overall, however, the evidence in support of a TDIU award 
outweighs the negative evidence of record discussed below. 

In this regard, as to the evidence that is somewhat against 
the award of a TDIU, the Board has reviewed the April 2007, 
October 2007, and July 2008 private treatment letters 
submitted by Dr. R.B., MD., a physician who has treated the 
veteran.  Dr. R.B. indicates the veteran is "totally 
disabled and unemployable" due to a combination of service-
connected and nonservice-connected disabilities.  In this 
regard, VA treatment records dated in 2007 and a July 2007 VA 
examination also attest to the severity of the veteran's 
nonservice-connected disabilities.  These nonservice-
connected disorders include, but are not limited to:  
congestive heart failure, coronary artery disease, peripheral 
vascular disease, right ankle deformity, low back 
degenerative disc disease, a hip replacement, hypertension, 
and peptic ulcer disease.  See October 2007 VA treatment 
problem list.  In addition, an August 2007 VA audiology 
examiner opined that the veteran could still function within 
an office situation with ADA accommodation and use of a 
hearing aid.  However, importantly, the audiologist did not 
reflect upon or consider the veteran's other service-
connected orthopedic disabilities or the veteran's lack of 
office experience or training when making this determination.  
This opinion is therefore entitled to little probative value.    

The Board realizes the severity of the veteran's nonservice-
connected disabilities and the veteran's advancing age (76), 
as factors in his decision to partially retire in 1995, and 
fully retire in 2003.  Once again, his advancing age and 
nonservice-connected disorders cannot be considered for 
purposes of TDIU.  38 C.F.R. § 4.19.  Although there is some 
evidence suggesting the veteran originally retired due to his 
advancing age, voluntary retirement does not necessarily show 
unemployability and should not be used as the only evidence 
of unemployability.  Careful consideration has been given 
here to distinguishing a worsened disability that would have 
caused unemployability from unemployment simply due to 
retirement.  Here, the available evidence has been evaluated 
as demonstrating that regardless of the veteran's earlier 
retirement, he would currently not be able to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities.  38 C.F.R. § 4.16(a).  In 
addition, even without consideration of the effect of the 
veteran's nonservice-connected disabilities, the evidence of 
record clearly shows the veteran's service-connected 
disabilities, standing alone, prevent him from securing 
employment.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 
4 Vet. App. 361 (1993). 

Incidentally, up to 2003, the Board concedes that the veteran 
himself indicated he could at least work part-time.  
Specifically, from 1995 to August 2003, the veteran worked 
part-time a few hours a month as a self-employed furniture 
builder in order to supplement his social security income.  
He has stated he only worked several hours a month.  Marginal 
employment, (i.e., earned annual income that does not exceed 
the poverty threshold for one person), is not considered 
substantially gainful employment for purposes of TDIU.  38 
C.F.R. § 4.16(a).  Marginal employment may also be considered 
to exist when income exceeds the poverty threshold but is 
earned, for example, in a protected environment, such as a 
family business or sheltered workshop.  Id.  Failure to 
consider the particular circumstances under which the veteran 
has maintained employment in determining the appropriate 
disability evaluation is remandable error.  Bowling v. 
Principi, 15 Vet. App. 1, 12 (2001).  Here, from 1995 to 
2003, the evidence appears to show that any employment the 
veteran had during this time period was only "marginal 
employment", and not "substantially gainful" employment, 
which is consistent with a finding of unemployability for 
TDIU purposes.

In conclusion, the Board finds that this evidence supports a 
finding of TDIU.  38 C.F.R. § 4.3.  The veteran has been 
determined to be unemployable by VA and private physicians 
due to his service-connected disabilities.  The Board is 
satisfied that the veteran's service-connected disabilities 
clearly prevent him from securing or following substantially 
gainful employment. 38 C.F.R. § 4.16.  Accordingly, the 
appeal is granted.





ORDER

Entitlement to a TDIU is granted, subject to the laws and 
regulations governing the payment of VA compensation.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


